UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-01701 DAVIS NEW YORK VENTURE FUND, INC. (Exact name of registrant as specified in charter) 2949 East Elvira Road, Suite 101 Tucson, AZ85756 (Address of principal executive offices) Thomas D. Tays Davis Selected Advisers, L.P. 2949 East Elvira Road, Suite 101 Tucson, AZ85756 (Name and address of agent for service) Registrant’s telephone number, including area code: 520-806-7600 Date of fiscal year end: October 31, 2010 Date of reporting period: January 31, 2010 ITEM 1.SCHEDULE OF INVESTMENTS DAVIS NEW YORK VENTURE FUND, INC. Schedule of Investments DAVIS GLOBAL FUND January 31, 2010 (Unaudited) Shares Security Value COMMON STOCK – (94.15%) CONSUMER DISCRETIONARY – (7.69%) Consumer Durables & Apparel – (0.80%) 13,597 Hunter Douglas NV(Netherlands) $ 614,583 Media – (6.89%) 6,950 Comcast Corp., Special Class A 17,100 DIRECTV, Class A* 65,120 Grupo Televisa S.A., ADR(Mexico) 36,140 Lagardere S.C.A.(France) 123,573 News Corp., Class A 14,690 Walt Disney Co. 434,089 Total Consumer Discretionary 5,912,606 CONSUMER STAPLES – (13.35%) Food & Staples Retailing – (3.08%) 73,000 CVS Caremark Corp. 2,363,010 Food, Beverage & Tobacco – (9.24%) 15,000 Coca-Cola Co. 64,249 Heineken Holding NV(Netherlands) 220 Japan Tobacco Inc.(Japan) 706 Lindt & Spruengli AG(Switzerland) 59,400 Swedish Match AB(Sweden) 1,250,907 7,105,042 Household & Personal Products – (1.03%) 17,500 Mead Johnson Nutrition Co. 791,525 Total Consumer Staples 10,259,577 ENERGY – (4.98%) 150,000 OGX Petroleo e Gas Participacoes S.A.(Brazil) 56,535 Tenaris S.A., ADR(Argentina) 2,487,540 Total Energy 3,824,410 FINANCIALS – (14.81%) Banks – (4.05%) Commercial Banks – (4.05%) 25,100 Banco Santander Brasil S.A., ADS(Brazil) 1,485,169 China CITIC Bank - H(China) 780,848 China Merchants Bank Co., Ltd. - H(China) 1,814,347 3,115,087 Diversified Financials – (5.24%) Capital Markets – (0.53%) 20,440 Brookfield Asset Management Inc., Class A(Canada) 410,639 Diversified Financial Services – (4.71%) 7,443 Groupe Bruxelles Lambert S.A.(Belgium) 22,700 Oaktree Capital Group LLC, Class A(a) 12,876 Pargesa Holdings S.A., Bearer Shares(Switzerland) 129,945 RHJ International(Belgium)* 1,072,003 3,620,627 4,031,266 Insurance – (0.67%) Multi-line Insurance – (0.67%) 1,515 Fairfax Financial Holdings Ltd.(Canada) 514,494 Real Estate – (4.85%) 12,410 Digital Realty Trust, Inc. 1 DAVIS NEW YORK VENTURE FUND, INC. Schedule of Investments DAVIS GLOBAL FUND - (CONTINUED) January 31, 2010 (Unaudited) Shares Security Value COMMON STOCK – (CONTINUED) FINANCIALS – (CONTINUED) Real Estate – (Continued) 19,710 Forest City Enterprises, Inc., Class A* $ 497,690 Hang Lung Group Ltd.(Hong Kong) 39,160 Mitsui Fudosan Co., Ltd.(Japan) 665,935 3,728,129 Total Financials 11,388,976 HEALTH CARE – (19.01%) Health Care Equipment & Services – (8.55%) 10,000 Becton, Dickinson and Co. 43,402 Essilor International S.A.(France) 23,708 IDEXX Laboratories, Inc.* 10,400 Laboratory Corp. of America Holdings* 345,200 Sinopharm Medicine Holding Co., Ltd. - H(China)* 1,302,734 6,574,408 Pharmaceuticals, Biotechnology & Life Sciences – (10.46%) 46,530 Johnson & Johnson 76,536 Merck & Co., Inc. 43,500 Pfizer Inc. 228,700 Sinovac Biotech Ltd.(China)* 1,377,918 8,036,648 Total Health Care 14,611,056 INDUSTRIALS – (15.77%) Capital Goods – (5.62%) 97,240 ABB Ltd., ADR(Switzerland) 92,900 Blount International, Inc.* 1,272,830 Shanghai Electric Group Co. Ltd. - H(China) 10,770 Siemens AG, Registered(Germany) 971,067 4,318,249 Commercial & Professional Services – (0.50%) 16,876 Iron Mountain Inc.* 385,785 Transportation – (9.65%) 443,760 China Merchants Holdings International Co., Ltd.(China) 622,570 China Shipping Development Co. Ltd. - H(China) 316,600 Clark Holdings, Inc.* 400,943 Cosco Pacific Ltd.(China) 7,660 Expeditors International of Washington, Inc. 31,185 Kuehne & Nagel International AG, Registered(Switzerland) 98,700 LLX Logistica S.A.(Brazil)* 19,040 Ryanair Holdings PLC, ADR(Ireland)* 494,659 7,417,280 Total Industrials 12,121,314 INFORMATION TECHNOLOGY – (6.10%) Software & Services – (5.76%) 44,700 Activision Blizzard, Inc.* 5,038 Google Inc., Class A* 37,000 NetEase.com Inc., ADR(China)* 2,150 SAP AG, ADR(Germany) 97,438 4,432,433 Technology Hardware & Equipment – (0.34%) 5,390 Agilent Technologies, Inc.* 2 DAVIS NEW YORK VENTURE FUND, INC. Schedule of Investments DAVIS GLOBAL FUND - (CONTINUED) January 31, 2010 (Unaudited) Shares/Principal Security Value COMMON STOCK – (CONTINUED) INFORMATION TECHNOLOGY – (CONTINUED) Technology Hardware & Equipment – (Continued) 7,980 Nokia Oyj, ADR(Finland) $ 109,246 260,328 Total Information Technology 4,692,761 MATERIALS – (7.78%) 25,889 BHP Billiton PLC(United Kingdom) 7,600 Potash Corp. of Saskatchewan Inc.(Canada) 14,290 Rio Tinto PLC(United Kingdom) 173,080 Sino-Forest Corp.(Canada)* 32,920 Vale S.A., ADR(Brazil) 743,333 Total Materials 5,984,438 TELECOMMUNICATION SERVICES – (2.46%) 43,393 America Movil SAB de C.V., Series L, ADR(Mexico) 1,894,104 Total Telecommunication Services 1,894,104 UTILITIES – (2.20%) 396,352 China Resources Power Holdings Co. Ltd.(China) 10,180 Exelon Corp. 900,100 Guangdong Investment Ltd.(China) 461,414 Total Utilities 1,694,643 TOTAL COMMON STOCK - (Identified cost $73,792,702) 72,383,885 PREFERRED STOCK – (0.47%) FINANCIALS – (0.47%) Real Estate – (0.47%) 15,600 SL Green Realty Corp., 7.625%, Series C 361,335 TOTALPREFERRED STOCK– (Identified cost $160,368) 361,335 CONVERTIBLE BONDS – (0.07%) FINANCIALS – (0.07%) Real Estate – (0.07%) $ 40,000 Digital Realty Trust, Inc., 144A Conv. Sr. Notes, 5.50%, 04/15/29(b) 50,200 TOTAL CONVERTIBLE BONDS -(Identified cost $40,000) 50,200 SHORT TERM INVESTMENTS – (7.07%) 1,143,000 Banc of America Securities LLC Joint Repurchase Agreement, 0.11%, 02/01/10, dated 01/29/10, repurchase value of $1,143,010 (collateralized by: U.S. Government agency mortgage in a pooled cash account, 5.50%, 06/01/38, total market value $1,165,860) 1,431,000 Goldman, Sachs & Co. Joint Repurchase Agreement, 0.11%, 02/01/10, dated 01/29/10, repurchase value of $1,431,013 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 5.00%-5.50%, 09/01/36-03/01/39, total market value $1,459,620) 3 DAVIS NEW YORK VENTURE FUND, INC. Schedule of Investments DAVIS GLOBAL FUND - (CONTINUED) January 31, 2010 (Unaudited) Principal Security Value SHORT TERM INVESTMENTS – (CONTINUED) $ 2,862,000 Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.11%, 02/01/10, dated 01/29/10, repurchase value of $2,862,026 (collateralized by: U.S. Government agency obligations in a pooled cash account, 0.00%-4.875%, 02/15/10-05/15/39, total market value $2,919,240) $ 2,862,000 TOTAL SHORT TERM INVESTMENTS– (Identified cost $5,436,000) 5,436,000 Total Investments – (101.76%) – (Identified cost $79,429,070) – (c) Liabilities Less Other Assets – (1.76%) (1,352,328) Net Assets – (100.00%) $ 76,879,092 ADR: American Depositary Receipt ADS: American Depositary Share * Non-Income producing security. (a) Illiquid Security – Securities may be considered illiquid if they lack a readily available market or if valuation has not changed for a certain period of time. The aggregate value of illiquid securities amounted to $783,150, or 1.02% of the Fund’s net assets as of January 31, 2010. (b) This security is subject to Rule 144A.The Board of Directors of the Fund has determined that there is sufficient liquidity in this security to realize current valuations.This security amounted to $50,200, or 0.07% of the Fund's net assets as of January 31, 2010. (c) Aggregate cost for federal income tax purposes is $80,504,174.At January 31, 2010 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation (9,410,454) Net unrealized depreciation $ (2,272,754) Please refer to "Notes to Schedule of Investments" on page 8 for the Fund's policy regarding valuation of investments. For information regarding the Fund's other significant accounting policies, please refer to the Fund's most recent Semi-Annual or Annual Shareholder Report. 4 DAVIS NEW YORK VENTURE FUND, INC. Schedule of Investments DAVIS INTERNATIONAL FUND January 31, 2010 (Unaudited) Shares Security Value COMMON STOCK – (96.28%) CONSUMER DISCRETIONARY – (7.68%) Consumer Durables & Apparel – (1.27%) 3,870 Hunter Douglas NV(Netherlands) $ 174,923 Media – (6.41%) 19,350 Grupo Televisa S.A., ADR(Mexico) 6,770 Lagardere S.C.A.(France) 9,500 Liberty Global, Inc., Series C* 238,213 880,122 Total Consumer Discretionary 1,055,045 CONSUMER STAPLES – (13.94%) Food, Beverage & Tobacco – (13.94%) 22,150 Heineken Holding NV(Netherlands) 52 Japan Tobacco Inc.(Japan) 190 Lindt & Spruengli AG(Switzerland) 18,100 Swedish Match AB(Sweden) 381,169 Total Consumer Staples 1,916,688 ENERGY – (5.39%) 10,000 OGX Petroleo e Gas Participacoes S.A.(Brazil) 14,800 Tenaris S.A., ADR(Argentina) 651,200 Total Energy 740,325 FINANCIALS – (22.32%) Banks – (7.26%) Commercial Banks – (7.26%) 6,600 Banco Santander Brasil S.A., ADS(Brazil) 397,000 China CITIC Bank - H(China) 280,150 China Merchants Bank Co., Ltd. - H(China) 650,945 997,328 Diversified Financials – (8.00%) Capital Markets – (0.86%) 5,890 Brookfield Asset Management Inc., Class A(Canada) 118,330 Diversified Financial Services – (7.14%) 3,850 Groupe Bruxelles Lambert S.A.(Belgium) 2,600 Pargesa Holdings S.A., Bearer Shares(Switzerland) 49,650 RHJ International(Belgium)* 409,596 981,552 1,099,882 Insurance – (1.21%) Multi-line Insurance – (1.21%) 491 Fairfax Financial Holdings Ltd.(Canada) 166,744 Real Estate – (5.85%) 136,000 Hang Lung Group Ltd.(Hong Kong) 11,200 Mitsui Fudosan Co., Ltd.(Japan) 190,461 803,551 Total Financials 3,067,505 HEALTH CARE – (10.53%) Health Care Equipment & Services – (7.01%) 10,500 Essilor International S.A.(France) 92,800 Sinopharm Medicine Holding Co., Ltd. - H(China)* 350,213 963,188 5 DAVIS NEW YORK VENTURE FUND, INC. Schedule of Investments DAVIS INTERNATIONAL FUND - (CONTINUED) January 31, 2010 (Unaudited) Shares Security Value COMMON STOCK – (CONTINUED) HEALTH CARE – (CONTINUED) Pharmaceuticals, Biotechnology & Life Sciences – (3.52%) 3,200 Sanofi-Aventis(France) $ 40,800 Sinovac Biotech Ltd.(China)* 245,820 483,633 Total Health Care 1,446,821 INDUSTRIALS – (17.35%) Capital Goods – (6.25%) 24,950 ABB Ltd., ADR(Switzerland) 346,100 Shanghai Electric Group Co. Ltd. - H(China) 2,850 Siemens AG, Registered(Germany) 256,968 Transportation – (11.10%) 116,332 China Merchants Holdings International Co., Ltd.(China) 62,000 China Shipping Development Co. Ltd. - H(China) 109,334 Cosco Pacific Ltd.(China) 6,400 Kuehne & Nagel International AG, Registered(Switzerland) 27,000 LLX Logistica S.A.(Brazil)* 5,200 Ryanair Holdings PLC, ADR(Ireland)* 135,096 1,526,456 Total Industrials 2,385,283 INFORMATION TECHNOLOGY – (3.05%) Software & Services – (2.63%) 9,500 NetEase.com Inc., ADR(China)* 1,100 SAP AG, ADR(Germany) 361,452 Technology Hardware & Equipment – (0.42%) 4,200 Nokia Oyj, ADR(Finland) 57,498 Total Information Technology 418,950 MATERIALS – (11.00%) 6,900 BHP Billiton PLC(United Kingdom) 2,000 Potash Corp. of Saskatchewan Inc.(Canada) 3,812 Rio Tinto PLC(United Kingdom) 41,700 Sino-Forest Corp.(Canada)* 8,600 Vale S.A., ADR(Brazil) 194,188 Total Materials 1,511,756 TELECOMMUNICATION SERVICES – (3.13%) 9,850 America Movil SAB de C.V., Series L, ADR(Mexico) 429,952 Total Telecommunication Services 429,952 UTILITIES – (1.89%) 81,400 China Resources Power Holdings Co. Ltd.(China) 200,000 Guangdong Investment Ltd.(China) 102,525 Total Utilities 260,419 TOTAL COMMON STOCK– (Identified cost $13,433,079) 13,232,744 6 DAVIS NEW YORK VENTURE FUND, INC. Schedule of Investments DAVIS INTERNATIONAL FUND - (CONTINUED) January 31, 2010 (Unaudited) Principal Security Value SHORT TERM INVESTMENTS – (5.17%) $ 150,000 Banc of America Securities LLC Joint Repurchase Agreement, 0.11%, 02/01/10, dated 01/29/10, repurchase value of $150,001 (collateralized by: U.S. Government agency mortgage in a pooled cash account, 5.50%, 06/01/38, total market value $153,000) $ 187,000 Goldman, Sachs & Co. Joint Repurchase Agreement, 0.11%, 02/01/10, dated 01/29/10, repurchase value of $187,002 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 5.00%-5.50%, 09/01/36-03/01/39, total market value $190,740) 374,000 Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.11%, 02/01/10, dated 01/29/10, repurchase value of $374,003 (collateralized by: U.S. Government agency obligations in a pooled cash account, 0.00%-4.875%, 02/15/10-05/15/39, total market value $381,480) 374,000 TOTAL SHORT TERM INVESTMENTS– (Identified cost $711,000) 711,000 Total Investments – (101.45%) – (Identified cost $14,144,079) – (a) Liabilities Less Other Assets – (1.45%) (198,864) Net Assets – (100.00%) $ 13,744,880 ADR: American Depositary Receipt ADS: American Depositary Share * Non-Income producing security. (a) Aggregate cost for federal income tax purposes is $14,185,618.At January 31, 2010 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation (1,624,761) Net unrealized depreciation $ (241,874) Please refer to "Notes to Schedule of Investments" on page 8 for the Fund's policy regarding valuation of investments. For information regarding the Fund's other significant accounting policies, please refer to the Fund's most recent Semi-Annual or Annual Shareholder Report. 7 DAVIS NEW YORK VENTURE FUND, INC. Notes to Schedule of Investments January 31, 2010 (Unaudited) Security Valuation - The Funds calculate the net asset value of their shares as of the close of the New York Stock Exchange (“Exchange”), normally 4:00 P.M. Eastern time, on each day the Exchange is open for business.Securities listed on the Exchange (and other national exchanges) are valued at the last reported sales price on the day of valuation.Securities traded in the over-the-counter market (e.g. NASDAQ) and listed securities for which no sale was reported on that date are stated at the average of closing bid and asked prices.Securities traded on foreign exchanges are valued based upon the last sales price on the principal exchange on which the security is traded prior to the time when the Funds’ assets are valued.Securities (including restricted securities) for which market quotations are not readily available are valued at their fair value.Securities whose values have been materially affected by what Davis Selected Advisers, L.P. (“Davis Advisors” or “Adviser”), the Funds’ investment adviser, identifies as a significant event occurring before the Funds’ assets are valued but after the close of their respective exchanges will be fair valued.Fair value is determined in good faith using consistently applied procedures under the supervision of the Board of Directors.Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates market value.These valuation procedures are reviewed and subject to approval by the Board of Directors. Value Measurements - Fair value is defined as the price that the Funds would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. Various inputs are used to determine the fair value of the funds investments. These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2010 in valuing each Fund’s investments carried at value: Investments in Securities at Value Davis Davis Global International Fund Fund Valuation inputs Level 1 – Quoted prices: Equity securities: Consumer discretionary $ $ Consumer staples Energy Financials Health care Industrials Information technology Materials Telecommunication services Utilities Level 2 – Other Significant Observable Inputs: Convertible debt securities − Equity securities: Financials − Short-term securities Level 3 – Significant Unobservable Inputs – – Total $ $ 8 DAVIS NEW YORK VENTURE FUND, INC. Notes to Schedule of Investments - (Continued) January 31, 2010 (Unaudited) Subsequent Events - Fund management has determined that no material events or transactions occurred subsequent to January 31, 2010 and through March 31, 2010, which required adjustments and/or additional disclosure. 9 ITEM 2.CONTROLS AND PROCEDURES (a) The registrant's principal executive officer and principal financial officer have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) are effective as of a date within 90 days of the filing date of this report. (b) There have been no significant changes in the registrant's internal controls or in other factors that could significantly affect these controls. ITEM 3.EXHIBITS EX-99.CERT - Section 302 Certification Signatures Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DAVIS NEW YORK VENTURE FUND, INC. By /s/ Kenneth C. Eich Kenneth C. Eich Principal Executive Officer Date:March 27, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Kenneth C. Eich Kenneth C. Eich Principal Executive Officer Date:March 27, 2010 By /s/ Douglas A. Haines Douglas A. Haines Principal Financial officer Date:March 27, 2010 10
